Supplement dated March 14, 2011 to the Statement of Additional Information for Principal Funds, Inc. dated January 1, 2011 This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. Replace the first paragraph in the Nominating and Governance Committee section on page 25 with the following: Nominating and Governance Committee The Committee's primary purpose is to oversee the structure and efficiency of the Boards of Directors and the committees the Boards establish. The Committee responsibilities include evaluating board membership and functions, committee membership and functions, insurance coverage, and legal matters. On page 68, replace the Other Accounts Managed table in the Principal Global Investors, LLC section with the following: Other Accounts Managed Total Assets Number of in Accounts Total Total Assets Accounts with with Number in the Performance Performance of Accounts Accounts Fees Fees Thomas Kruchten - International Equity Index Fund Registered Investment Companies 4 $4.4 billion 0 $0 Other pooled investment vehicles 3 $8.3 billion 0 $0 Other accounts 3 $81.4 million 0 $0 On page 69, replace the Ownership of Securities table in the Principal Global Investors, LLC section with the following: Ownership of Securities Dollar Range of PFI Funds Managed by Portfolio Manager Securities Owned by Portfolio Manager (list each Account on its own line) the Portfolio Manager Thomas Kruchten International Equity Index Fund None
